DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8.30.2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5-6, 8-9, 13-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “the first contact layer comprising at least one of TaN or TiN” allegedly finds support in [0015] which discloses, in part, “the contact layer 202 is fabricated from copper, cobalt, tungsten, tantalum, tantalum nitride, titanium, titanium nitride, tungsten nitride or other suitable material”. The elements recited in [0015] are in alternative form and the claimed limitation encompasses the use of both TaN and TiN which isn’t disclosed and is considered new matter. The examiner suggests deleting “at least one of”.
Similarly, “the second contact layer comprising at least one of Ta, TaN or TiN” allegedly find support in [0015] and [0019]. The elements recited in [0015] and [0019] are in alternative form and the 
None of the dependent claims addresses these deficiencies.
Regarding claim 6, “the second contact layer comprising at least one of Ta, TaN or TiN” allegedly find support in [0015] and [0019]. The elements recited in [0015] and [0019] are in alternative form and the claimed limitation encompasses the use of more than one of Ta, TaN and TiN which isn’t disclosed and is considered new matter. The examiner suggests deleting “at least one of”. None of the dependent claims addresses these deficiencies.
Regarding claim 14, “performing a second etch process to form the trench over the via by selectively etching the portion of the encapsulating layer only from the top of the magnetic tunnel junction structure” allegedly finds support in Fig. 4D and [0023]. [0023] discloses, in part, “In another embodiment, a dual damascene process is performed that includes a first etch process to form a via 420 and a second etch process to form a trench 422 over the via 420, as shown in FIG. 4D”, wherein, there is no evidence that the second etch to form trench 422 also includes “selectively etching the portion of the encapsulating layer only from the top of the magnetic tunnel junction structure” as claimed. That is, there is no evidence that the second etch for form trench 422 removes any portion of the encapsulating layer 414, and, in Fig. 4D, the trench 422 does not appear to overlap any portion of said encapsulating layer 414. Hence, there is no evidence the second etch etches any portion of the encapsulating layer as claimed and it is treated as new matter. None of the dependent claims addresses this deficiency.

    PNG
    media_image1.png
    359
    877
    media_image1.png
    Greyscale

Regarding claims 21-22, “the non-magnetic layer comprises at least one of molybdenum or tungsten” allegedly finds support in [0015] which discloses, in part, “If the MTJ structure 204 is a GMR sensor, the non-magnetic layer 208 is fabricated from copper, silver, molybdenum, tantalum, tungsten, or other suitable material”. The elements recited in [0015] are in alternative form and the claimed limitation encompasses the use of both Mo and W which isn’t disclosed and is considered new matter. The examiner suggests deleting “at least one of”.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “wherein the second contact layer comprises copper, cobalt, tungsten, tantalum, tantalum nitride, titanium, titanium nitride, or tungsten nitride” contradicts “the second contact layer comprising at least one of Ta, TaN, or TiN” of base claim 1. It is unclear what the materials of the second contact layer are or aren’t and the scope of the claim is obscured.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5, “wherein the second contact layer comprises copper, cobalt, tungsten, tantalum, tantalum nitride, titanium, titanium nitride, or tungsten nitride” contradicts “the second contact layer comprising at least one of Ta, TaN, or TiN” of base claim 1 and the claim fails to further limit the subject matter of claim 1, and/or fails to include all the limitations of claim 1. For example, Co would meet claim 5 but not claim 1; hence, there is a confusion as to whether claim 5 is a proper dependent claim or not. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (of record, US 20180033957 A1) in view of  Kim et al. (of record, US 6806096 B1) and Lu et al. (of record, US 20160133828 A1).
Regarding claim 1, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), the first contact layer comprising at least one of TaN or TiN ([0031], said materials as part of the BE seed layer and/or the BE capping layer), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer ([0032], Fig. 3B), and a cap layer (not shown but disclosed in [0032] – “Also, after MTJ stack (202) deposition, a capping layer or etching stop layer could be further deposited which is made of Mg, Hf, Zr, Ti, Ru or their oxide MgO, HfO, ZrO, TiO, RuO”) disposed on the second magnetic layer (Figs. 3A-3B), wherein the cap layer (not shown but in [0032]) comprises magnesium oxide ([0032] “MgO”), wherein the first magnetic layer, the non- magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) by physical vapor deposition ([0031] “the MTJ stack (202) is continuously deposited by Physical Vapor Deposition (PVD)”) and patterned by a plurality of etching processes (Figs. 5A-5B, [0037-0041]), and wherein the magnetic tunnel junction structure is tapered (Fig. 5B); depositing an encapsulating layer (302) in a single atomic layer deposition process ([0042]) conformally on a top and sides of the magnetic tunnel junction structure (Fig. 5C), wherein the encapsulating layer comprises silicon carbon nitride ([0042] “SiCN”), wherein the encapsulating layer is in direct contact with a side of at least one of the first magnetic layer, the second magnetic layer, or the non-magnetic layer of the magnetic tunnel junction structure (Fig. 5C), wherein the encapsulating layer (302) is in direct contact with a topmost layer (203) of the magnetic tunnel junction structure (202+203, Fig. 5C); removing the encapsulating layer disposed on the top of the magnetic tunnel junction structure by a chemical mechanical planarization process to expose the top of the magnetic tunnel junction structure (Fig. 5D, 
Zhang fails to disclose (i) the first magnetic layer comprises TaN, and, (ii) depositing a second contact layer on the magnetic tunnel junction structure, the second contact layer comprising at least one of Ta, TaN or TiN.
Kim discloses (i) the first magnetic layer comprises TaN (“The magnetic stack material 124 includes a soft layer comprising 1) a fixed layer comprising a layer of TaN, a layer of NiFe, and one or more optional additional magnetic layers….”).
It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising at least one of Ta, TaN or TiN (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 5, Zhang/Kim/Lu discloses (Lu) wherein the second contact layer (176/134) comprises copper, cobalt, tungsten, tantalum, tantalum nitride (0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)”), titanium, titanium nitride, or tungsten nitride.

Regarding claim 6, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer (Fig. 3B), and a cap layer (not shown, [0032] – “Also, after MTJ stack (202) deposition, a capping layer or etching stop layer could be further deposited which is made of Mg, Hf, Zr, Ti, Ru or their oxide MgO, HfO, ZrO, TiO, RuO”) disposed on the second magnetic layer (Figs. 3A-3B), wherein the cap layer comprises magnesium oxide ([0032] “MgO”), wherein the first magnetic layer, the non-magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) and patterned by a plurality of etching processes (Figs. 5A-5B, [0037-0041]), and wherein the magnetic tunnel junction structure is tapered (Fig. 5B); depositing an encapsulating layer (302) in a single atomic layer deposition process ([0042]) on a top and sides of the magnetic tunnel junction structure (202+203), wherein the encapsulating layer comprises silicon carbon nitride ([0042] “SiCN”), wherein the encapsulating layer is in direct contact with a side of at least one of the first magnetic layer, the second magnetic layer, or the non- magnetic layer of the magnetic tunnel junction structure (202+203, Fig. 5C), wherein the encapsulating layer is in direct contact with a topmost layer (203) of the magnetic tunnel junction structure (202+203, Fig. 5C); depositing a dielectric material (305) on the encapsulating layer (Fig. 5D, [0043]); removing the dielectric material and the encapsulating layer disposed on the top of the magnetic tunnel junction structure (202+203) by a chemical mechanical planarization process to expose the top of the magnetic tunnel junction structure (Fig. 5D, [0043]), the encapsulating layer (302) being substantially co-planar with the magnetic tunnel junction structure at the top of the magnetic tunnel junction structure (Fig. 5D), wherein the encapsulating layer on the first contact layer (201) is substantially symmetrically formed along a center axis of the magnetic tunnel junction structure (Fig. 5D).

Kim discloses (i) the first magnetic layer comprises TaN (“The magnetic stack material 124 includes a soft layer comprising 1) a fixed layer comprising a layer of TaN, a layer of NiFe, and one or more optional additional magnetic layers….”).
It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising at least one of Ta, TaN or TiN (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 8 and 13, Zhang/Kim/Lu discloses (claim 8) wherein the non-magnetic layer (2022) comprises MgO, HfO2, TiO2, Ta2O5, or Al2O3 ([0032] “then an oxide tunnel barrier layer (2022), such us: MgO…”), and, (claim 13) wherein the dielectric material (305) comprises an oxide ([0043] “SiO2”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claim 6 above, and further in view of Lee et al. (of record, US 20050214953 A1).
Regarding claim 9, Zhang/Kim/Lu fails to disclose wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten.
Lee discloses "As an example of one topology, the layer 13 can be a tunnel barrier layer for a spin tunneling magnetoresistance device and can be made from a thin layer of material such as an aluminum oxide (Al.sub.20.sub.3) for a TMR device or copper (Cu) for a GMR device" ([0053]).
It would have been obvious to one of ordinary skill in the art to include Cu of Lee in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claims 1 and 6 6 above, and further in view of Zimmer et al. (US 20200011943 A1).
Regarding claims 9 and 21-22, Zhang/Kim/Lu fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises at least one of molybdenum or tungsten.
Zimmer discloses (claim 9) wherein the non-magnetic layer (112) comprises copper, silver, molybdenum, tantalum, or tungsten ([0050] “According to some embodiments, the non-magnetic layer 112 may be electrically conducting (e.g., comprise copper, silver, gold, tungsten, aluminum, and/or alloys thereof). In this case, the magnetoresistive sensor comprising the magnetic layer stack 100 can be a GMR sensor”), and, (claims 21-22) wherein the non-magnetic layer (112) comprises at least one of molybdenum or tungsten ([0050] discloses tungsten).
It would have been obvious to one of ordinary skill in the art to include tungsten of Zimmer in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claims 1 and 6 6 above, and further in view of Takahashi (US 6051304 A).
Regarding claims 9 and 21-22, Zhang/Kim/Lu fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises at least one of molybdenum or tungsten.
Takahashi discloses (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten (“Furthermore, it was determined that when the nonmagnetic element is one selected from a group containing Cu, Mo, and Nb, the MR ratio increases”)and, (claims 21-22) wherein the non-magnetic layer comprises at least one of molybdenum or tungsten (“Furthermore, it was determined that when the nonmagnetic element is one selected from a group containing Cu, Mo, and Nb, the MR ratio increases”).
It would have been obvious to one of ordinary skill in the art to include Mo of Takahashi in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07), and/or, so as to achieve a high MR ratio as disclosed by Takahashi.

Response to Arguments
Applicant's arguments filed 7.7.2021 have been fully considered but they are not persuasive. 
The applicant alleges that Zhang and Shoji fail to disclose the materials of claims 1 and 6.  Shoji is no longer relied upon by the examiner, and, Kim and Lu are relied upon for said disclosure since: (i) Kim discloses the first magnetic layer comprises TaN (“The magnetic stack material 124 includes a soft layer comprising 1) a fixed layer comprising a layer of TaN, a layer of NiFe, and one or more optional additional magnetic layers….”), and, (ii) Lu discloses depositing a second contact layer (176/134) on the 
The applicant alleges that the prior art of record does not disclose or suggest the amended claim 14. The examiner agrees but also notes that claim 14 contains new matter. See 35 USC rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894